Citation Nr: 1716882	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-34 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder.

2.  Entitlement to a compensable disability rating for residuals of tonsillectomy.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1943 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case is currently under the jurisdiction of the Providence, Rhode Island, RO.

In August 2015, the Board remanded the case for further development.

The issues of entitlement to a compensable rating for residuals of tonsillectomy, and for SMC based on the need for aid and attendance or being housebound, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected generalized anxiety disorder does not cause occupational and social impairment, with reduced reliability and productivity; or deficiencies in most areas, such as work, school, family relations; judgment, thinking or mood; or total occupational and social impairment; or symptoms approximating such impairment.






CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for service-connected generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

Here, VCAA notice regarding the claim for an increased rating for generalized anxiety disorder was provided in December 2008.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c).

VA has fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including service treatment records, private treatment records, and VA treatment records.  The record does not indicate any additional evidence exists that is necessary for a fair adjudication of the claim that has not been obtained. 

In addition, the Veteran was afforded VA psychiatric examinations in September 2009 and July 2016.  The examinations, taken together, are sufficient evidence for deciding the claim.  The reports are adequate and based upon consideration of the Veteran's prior medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Rating of Generalized Anxiety Disorder 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

The Veteran contends that his service-connected generalized anxiety disorder warrants a rating higher than 30 percent.  Under the general rating formula for mental disorders, the current 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)  Id.

A 100 percent disability rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO originally certified the Veteran's appeal to the Board in May 2014, and therefore the claim is governed by DSM-IV.

Service connection for psychoneurosis, anxiety, severe, was granted in a February 1952 rating decision.  An initial 50 percent rating was assigned.  A February 1955 rating decision decreased the rating to 30 percent, from April 1955.  The Veteran filed his current claim for increase in October 2008.  

A private October 2008 treatment record shows that the Veteran felt estranged from his children and was extremely anxious about what might happen with his heart.

On VA examination in September 2009, the Veteran complained of sleep disturbance, restlessness, feeling on edge, being easily fatigued, and muscle tension associated with anxiety.  He reported he slept between 5.5 and 6 hours most nights.  He did not wake up refreshed, and he tired easily during the day.  The Veteran reported general worry that "something bad is going to happen."  He complained of feeling "geared up" during the day due to anxiety and worry about "everyday occurrences" that he cannot control.  The examiner noted that the Veteran had been retired for 20 years after working for the government for 27 years.  The examiner noted that the Veteran's wife had died in 1990.  He currently lived in an assisted living facility.  The Veteran was noted to have a good relationship with his adult children and regular interactions with family and friends. 

On examination, the Veteran was well-groomed.  There was no impairment of thought processes or communication.  There were no delusions or hallucinations.  His behavior was appropriate.  There were no suicidal thoughts, ideation, plans or intent, and no past suicidal or homicidal thoughts, ideation, plans or intent.  The Veteran was able to maintain personal hygiene and basic activities of daily living.  The Veteran reported that cooking was a "big problem" and one of the reasons he moved to an assisted living community.  The Veteran was oriented to person, place, and time.  There was no memory loss or impairment; the Veteran reported that his memory was "fairly good" for his age.  The Veteran's rate and flow of speech were normal.  Panic attacks were not present.  There was no depression, depressed mood, or anxiety present.  The Veteran stated that sometimes he gets into a low mood for about 20 minutes.  There was no impaired impulse control.  The Veteran reported that he tended to have difficulty falling and staying asleep, and that once he is up it was very difficult for him to fall back asleep.  The examiner stated that the Veteran had generalized anxiety disorder and that his anxiety symptoms negatively impacted his functioning and quality of life.  The examiner noted that the Veteran appropriately interacted with others, engaged in social activities, and was capable of basic activities of daily living.  The Global Assessment of Function score was 65.

On VA examination in July 2016, the Veteran reported that he had lived alone for six years in a retirement community that was "livable, not the greatest."  He had met other residents and noted that the community "supplies entertainment."  The Veteran reported that he had three sons and three daughters, and that some visit more than others.  He had eight grandchildren.  He enjoyed listening to music and exercising.  There were age-related limitations which impacted his activity level; however he was engaged in activities at his retirement community.  The Veteran reported that he had retired over 25 years ago after last working for the Department of the Treasury.  He did not take any medication for his longstanding symptoms of anxiety.  His sleep was sometimes poor as a result of waking up and not being able to fall back to sleep.  The Veteran denied having nightmares.  He reported that he worried about paying bills, and stated that it seemed people are "not too friendly" which bothered him a bit.  He reported that he felt "jittery" and "nervous" at times.  He denied any specific precipitants.  He stated that his appetite was poor after he was hospitalized for an infection last year.  

The examiner described the Veteran as alert, fully oriented and cooperative.  While he struggled somewhat to hear the examiner, the Veteran was able to participate meaningfully in the interview.  He was well groomed and had a fair mood and euthymic affect.  The Veteran's speech and thought content were within normal limits and his thought processes were logical and goal-directed.  There was no evidence or report of delusions or hallucinations.  His memory and attention appeared grossly intact.  His insight and judgment were intact, and the Veteran denied current suicidal or homicidal ideation.  

The examiner diagnosed generalized anxiety disorder and stated that the Veteran's symptoms of that disability were consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Board concludes that the Veteran's generalized anxiety disorder does not warrant a rating in excess of the 30 percent rating that he is currently assigned, and a higher schedular rating is not warranted during the entire appeal period at issue.  The VA examinations in September 2009 and July 2016 are most consistent with the objective criteria for a 30 percent rating due to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety and chronic sleep impairment.  Indeed, the July 2016 examiner specifically cited those criteria.  The objective evidence of record as reported above does not correlate to the criteria for a 50 percent rating as evidenced by the fact that the evidence does not reflect that the Veteran had problems with speech, difficulty understanding complex commands, impairment of long-term memory, impaired judgment, or impaired abstract thinking; that is, many of the symptoms that have traditionally been associated with a 50 percent rating.  

The Veteran was assigned a GAF score of 65 on the September 2009 examination.  As noted, a GAF score between 61-70 is assigned when there are "mild" symptoms.  The Veteran's symptoms of anxiety and chronic sleep impairment are tantamount to no more than the currently assigned 30 percent rating.  While the GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned, the fact remains that it represents a medical professional's professional estimation as to the level of impairment caused by the entirety of the Veteran's psychiatric symptoms at the time of the evaluation. 

The Court of Appeals for Veterans Claims (Court) has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the Veteran was noted to have a good relationship with his family and friendly relations with friends at his assisted living facility.  The Veteran was noted to have retired from a long career with the government many years before the current appeals period.  He continued to take part in his interests in music and exercise.  As such, the Veteran's generalized anxiety disorder did cause not cause occupational and social impairment so profound as to cause even occupational and social impairment with reduced reliability and productivity.  Consequently, the generalized anxiety disorder symptoms have not been shown to meet the next higher rating of 50 percent. 

As such, a schedular rating in excess of 30 percent is not found to be warranted at any time during the relevant time period on appeal.


ORDER

A disability rating in excess of 30 percent for generalized anxiety disorder is denied.


REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In the previous remand, the Board noted that the examination conducted in December 2009 focused on laryngeal stenosis and did not include the detailed findings necessary to rate the Veteran's tonsillectomy residuals under the most appropriate Diagnostic Code (6516 for chronic laryngitis) which is based on symptoms including hoarseness, inflammation of the vocal cords or mucous membrane, thickening or nodules of the cords, polyps, submucous infiltration, or pre-malignant changes.  The issue was remanded in order to obtain a more thorough examination to determine whether there are any current residuals of the tonsillectomy in service in October 1945.

A VA examination was conducted in July 2016.  Unfortunately, while the examiner noted that the Veteran had "not been told of any chronic diagnoses of throat infections, pre malignant changes, thickening, or nodules of the vocal cords, or mucus membranes [or] pain status post his tonsillectomy" it does not appear that the examiner conducted the requested examination of the Veteran.  The Board thus finds that the examination obtained upon remand is inadequate, and a new examination/opinion must be sought.  Barr, supra; Stegall, supra.

The July 2016 VA examiner also noted that the Veteran was "followed by his private General Practitioner."  On remand, any records pertaining to tonsillectomy residuals should be sought from that physician.

Finally, the Veteran's claim for entitlement to SMC based on the need for aid and attendance or being housebound is inextricably intertwined with the increased ratings claim; thus, consideration of that issue is deferred pending the above development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him if he has received treatment from a private physician for his residuals of tonsillectomy since October 2008.  If he answers yes, obtaining any necessary releases and obtain such records and associate them with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine whether he currently has any residuals of tonsillectomy in service in 1945.  The electronic claim file record must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.  The examiner should specifically note whether any hoarseness, inflammation of the vocal cords or mucous membrane, thickening or nodules of the cords, polyps, submucous infiltration, or pre-malignant changes are present, and if so, whether they represent residuals of tonsillectomy.

3.  Then review the record and readjudicate the claims remaining on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


